Citation Nr: 1503991	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar back strain with degenerative changes.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot plantar fasciitis.  

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right foot plantar fasciitis.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to November 1989 and from November 2004 to November 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for hypertension; granted service connection for lumbar back strain with degenerative changes of the lumbar spine, assigning an evaluation of 20 percent effective May 21, 2010; granted service connection for right foot plantar fasciitis (claimed as heel spurs), assigning a 10 percent evaluation effective May 21, 2010; and granted service connection for left foot plantar fasciitis (claimed as heel spurs), assigning a 10 percent evaluation effective May 21, 2010.  

The Board notes that, in addition to the paper claims file, there are electronic, paperless files located in Virtual VA, which are associated with the Veteran's appeal.  A review of Virtual VA reveals VA outpatient treatment records dated from November 2012 to January 2013, which were considered by the Agency of Original Jurisdiction (AOJ) in the March 2013 Supplemental Statement of the Case.  The remainder of the documents on Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, a review of the Veterans Benefit Management System (VBMS) reveals no records relevant to this Veteran.  

For the reasons discussed below, the issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  



REMAND

While the Board regrets the additional delay, review of the claims file reveals that additional evidentiary development is needed with respect to the claims on appeal.   The Board will discuss each of its reasons for remand in turn.

VA Examinations

A.  Hypertension

The Veteran is seeking service connection for hypertension.  Specifically, he asserts that hypertension was first diagnosed during service and has worsened since he left active duty.  In this regard, he has reported that he was placed on medication to control his blood pressure within two to three months after service.  See Veteran's April 2011 statement.  

To date, the Veteran has not been afforded a VA examination in conjunction with his hypertension claim.  The Board finds that a VA medical examination and opinion assessing whether the Veteran's hypertension was caused by or incurred during his military service is warranted in this case.  

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).

With regard to the first McLendon element, the record reflects that the Veteran has a current diagnosis of hypertension.  See, e.g., VA treatment records dated December 2008, October 2009, November 2011, and January 2012.  As such, because there is competent evidence showing that the Veteran has been diagnosed with hypertension, the Board finds that the first McLendon element has been satisfied.

Turning to the second McLendon element, the Board notes that the Veteran's service treatment records (STRs) from his first period of military service are not available.  See November 2010 Formal Finding of Unavailability Memorandum.  However, STRs from his second period of service contain the following blood pressure readings: (1) 128/87 in February 2007, (2) 128/87 in March 2007, and (3) 157/83 in March 2008.  These records also reveal that, on his February 2007 report of medical history, the Veteran denied having high or low blood pressure.  Significantly, however, the Veteran has reported that he was first diagnosed with hypertension during service.  See April 2011 Notice of Disagreement.  In this regard, the Board notes that the Veteran is competent to report that he was first diagnosed with hypertension during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that the second McLendon element has been satisfied.

Further, turning to the third McLendon element, the record reflects that the Veteran was diagnosed with hypertension in December 2008 (i.e., within one month of his separation from service in November 2008), at which time he was noted to have a history of hypertension.  The Board finds that the diagnosis of hypertension within one month of service discharge indicates that his disability may be associated with service.  

In this regard, the Board has considered whether presumptive service connection for hypertension is warranted; however, the evidence currently of record fails to show that the Veteran manifested hypertension to a degree of 10 percent-with diastolic pressures predominately 100 or more, systolic pressures predominately 160 or more, or a history of diastolic pressures predominately 100 or more with continuous medication for control-within the one year following his discharge from active duty in November 2008.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Specifically, the record reveals the following blood pressure readings within the one year period following the Veteran's separation from service in November 2008: (1) 142/84 in December 2008; (2) 122/75 in January 2009, after his blood pressure was stabilized with a prescription of 10 milligrams of Lisinopril daily; and (3) 136/82 in October 2009 (before the Veteran had taken his daily dosage of Lisinopril).  On this record, the Board finds that presumptive service connection for hypertension cannot be granted at this time.  

Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran hypertension was incurred during or aggravated by his military service, a VA examination and medical opinion addressing the etiology of this disability is necessary for the Board to make a decision on this claim. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).

B.  Lumbar Back Strain

The Veteran is seeking entitlement to an increased rating for his service-connected lumbar back strain, currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 5237. 

The Board finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected lumbar back strain is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination assessing this disability in February 2011.  In this regard, the Board notes that, at the time of the Veteran's most recent VA examination, the examining physician noted the Veteran's reports of severe middle to lower back pain, as well as his reports of difficulty bending and twisting during flare-ups.  The examiner also noted that, on examination, the Veteran was able to demonstrate forward flexion to 40 degrees.   

Significantly, however, in his April 2011 Notice of Disagreement, the Veteran reported that his back interferes with his ability to stand, sit, walk, and sleep; causes back spasms; causes radiating pain down both legs; and sometimes affects his mental health.  He also reported that he wears a back brace and occasionally has to undergo steroid injections for treatment.  Further, in his October 2012 VA Form 9, the Veteran reported that, contrary to the findings of the February 2011 VA examination, he was unable to bend more than 15 or 20 degrees, and that any such movement was accompanied with a great deal of pain.  In this regard, the Board notes that the most recent VA examination report of record is now almost four years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology or his additional treatment to date.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his lumbar back strain, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination, which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

C.  Bilateral Plantar Fasciitis

The Veteran is seeking entitlement to an increased rating for his service-connected left and right foot plantar fasciitis, currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5099-5020.   

The Board finds that another VA examination assessing the current nature, extent, and severity of the Veteran's service-connected bilateral plantar fasciitis is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination assessing this disability in February 2011.  In this regard, the Board notes that, at the time of the Veteran's most recent VA examination, the examining physician noted the Veteran's reports of constant pain in his feet, which is exacerbated by physical activity, stress, and constant standing.    

Significantly, however, during VA outpatient treatment in November 2011, the Veteran reported that his bilateral foot condition had worsened insofar as his feet were hurting more and more.  Moreover, in an April 2012 statement, the Veteran reported that he has been prescribed shoe inserts for both feet, as well as foot braces and pain medication.  See also January 2012 VA treatment record (prescribing insoles).  In this regard, the Board notes that the most recent VA examination report of record is now almost four years old and does not contemplate the Veteran's recent contentions regarding the nature and severity of his symptomatology or his additional treatment to date.  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the current nature and severity of his bilateral plantar fasciitis, the Board finds that on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the current manifestations of this disability.  See Palczewski, supra.

 Treatment Records

As this case must be remanded for the foregoing reasons, on remand, copies of any recent private and/or VA treatment records regarding the Veteran's hypertension, lumbar back strain, and/or bilateral plantar fasciitis should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the most recent VA treatment records on file are dated in January 2013.  Additionally, the most recent private treatment records on file are from (1) Sandhills Family Practice, dated in March 2010; (2) Select Physical Therapy, dated in March 2010; (3) Pain Treatment Center, dated in July 2010; and (4) Carolina Imaging, dated in April 2010.

Accordingly, the case is REMANDED for the following action:

1. With any needed assistance from the Veteran, obtain all private treatment records pertaining to the Veteran's hypertension, lumbar back strain, and/or bilateral plantar fasciitis, including records from: 

(a) Sandhills Family Practice, dated since March 2010;

(b) Select Physical Therapy, dated since March 2010; 

(c) Pain Treatment Center, dated since July 2010; and 

(d) Carolina Imaging, dated since April 2010.

All reasonable attempts to obtain such records should be made and documented.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to the Veteran's hypertension, lumbar back strain, and/or bilateral plantar fasciitis, dated since January 2013.  All reasonable attempts to obtain such records should be made and documented.

3.  After the development requested in items (1) and (2) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented. 

4.  After the development requested in items (1) through (3) is complete, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred in or is otherwise related to his military service.  

In providing this opinion, the examiner must consider the lay and medical evidence of record, including the Veteran's contention that he was diagnosed with hypertension during service.  In this regard, the Board notes that the lack of objective evidence showing treatment or complaints of high blood pressure during and after service does not, in and of itself, render the Veteran's report of such incredible.    

The examiner should also discuss the significance, if any, of: (1) the Veteran's in-service blood pressure readings of 128/87 in February 2007, 128/87 in March 2007, and 157/83 in March 2008; (2) the Veteran's diagnosis of hypertension (and notation of a history of hypertension) in December 2008 (i.e., just one month following the Veteran's discharge from service), at which time his blood pressure reading was 142/84 and he was prescribed 10 milligrams of Lisinopril daily for treatment; (3) the January 2009 VA treatment note indicating that the Veteran's blood pressure was then stable at 122/75; and (4) the October 2009 VA treatment record noting that the Veteran's blood pressure was 136/82 (prior to taking his medication) and indicating that the Veteran's hypertension was controlled on 10 milligrams of Lisinopril daily.  

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested in items (1) through (3) is complete, schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected lumbar back strain.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.
  
All indicated tests and studies should be undertaken, and the examiner should identify and describe in detail all manifestations of the Veteran's service-connected lumbar spine disability.    

The examiner should also conduct range of motion testing of the spine, specifically noting whether-upon repetitive motion of the Veteran's low back-there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should indicate whether the Veteran has any ankylosis of the lumbar spine, and if so, the extent of any such ankylosis and whether the ankylosis is favorable or unfavorable.  

The examiner should also state whether the Veteran's service-connected lumbar spine disability has caused intervertebral disc syndrome at any point since May 2009 (i.e., one year prior to the date that he filed his claim for an increased rating in May 2010), and if so, the examiner should document the number of weeks, if any, during each 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should also provide the basis for any such findings.  
Further, the examiner should identify any neurological pathology related to the Veteran's service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved and whether there is any complete or incomplete paralysis.  If incomplete paralysis is present, the examiner should also indicate whether the functional impairment resulting from the incomplete paralysis is mild, moderate, moderately severe, or severe.  In this regard, the examiner should discuss the significance, if any, of the Veteran's reports that he experiences radiating pain down both legs.  See April 2011 Notice of Disagreement.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected lumbar spine disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After the development requested in items (1) through (3) is complete, schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected bilateral plantar fasciitis.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders), as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.
  
All indicated tests and studies should be undertaken, and the examiner should identify and describe in detail all manifestations of the Veteran's service-connected bilateral plantar fasciitis, to include all sensory, motor, and muscle impairments.  In doing so, the examiner's attention is directed to the Veteran's reports that he has flat feet, hammer toes, and pronation of both great toes.  See Veteran's April 2011 Notice of Disagreement and October 2012 VA Form 9.  

The examiner should also conduct range of motion testing of the feet, specifically noting whether-upon repetitive motion of the Veteran's feet-there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination associated with the feet.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the feet are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected lumbar spine disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.   Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

